Citation Nr: 1023682	
Decision Date: 06/24/10    Archive Date: 07/01/10

DOCKET NO.  05-40 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Basic eligibility for VA nonservice-connected pension 
benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo


INTRODUCTION

The Veteran served on active duty from May 1, 1975 to June 
30, 1975.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a letter denial rendered in April 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, in which basic eligibility for nonservice 
connected pension benefits was administratively denied.

The Veteran testified before the undersigned Veterans Law 
Judge in November 2006.  A transcript of the hearing has been 
associated with the claims file.  The Board remanded the 
claim in July 2007 for further development and consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A VA examination was conducted by a VA physician's assistant 
(PA) in September 2009.  The Veteran's representative pointed 
out that reports of physical examinations conducted by a PA 
must be signed by a physician.  See Veterans Benefits 
Administration Adjudication Procedure Manual M21-1MR, Part 
III, subpart iv, Ch. 2, § D.19.a.  The examination report was 
neither reviewed nor signed by a physician, as required.

In view of the foregoing, further examination of the Veteran 
is necessary.  See 38 C.F.R. § 5103A; 38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination by an appropriately qualified 
physician to determine the nature and 
etiology of any identified skin disorder.  
The claims file should be made available 
for review in conjunction with the 
examination.  All necessary tests should 
be accomplished.  Request that the 
physician identify any skin disorder(s) 
and provide and an opinion as to whether 
it is at least as likely as not that any 
identified skin disorder is of service 
onset or otherwise related thereto and, if 
so, whether it resulted in discharge or 
would have justified a discharge for 
disability.  A complete rationale should 
be provided for all opinions provided.

2.  Then readjudicate the claim.  If the 
claim continues to be denied, send the 
Veteran and his representative a 
supplemental statement of the case and 
give them time to respond. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

